Citation Nr: 1816307	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-04 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 until March 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded this case in February 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered.

On March 9, 2017, the AOJ mailed a notification letter that enclosed an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  

Under the presumption of regularity, government officials are presumed to "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  This "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary.'" Ashley II at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)).  

A statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption).  

Here, the address used was the Veteran's previous address, from which other mail was returned.  The copy of the letter in the claims file did not contain the attached form.  Taken together, the Board finds it is important to provide an additional copy of the form at the proper address to ensure that VA meets its duty to notify and assist.  

As well, the Social Security Administration sent the AOJ a CD with the Veteran's records.  The documents from SSA are, however, not uploaded.  

In the prior remand, the Board remanded for this appeal to be referred under 38 C.F.R. § 4.16(b).  The AOJ did not complete this directive based on the Veteran not submitted the VA Form 21-8940.  If the Veteran submits the VA Form 21-8940, the AOJ must complete this directive upon this directive.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a copy of an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) to his current address on file.  

2.  The AOJ should associate the documents from the Social Security Administration into the claims file; SSA previously issued a CD with these documents.  

3.  If the Veteran submits the VA Form 21-8940, refer this issue to the Director, Compensation Service, for extraschedular consideration on the issue of entitlement to TDIU. 

4.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

